This record discloses a state of facts entitling the petitioners to a lien on the fund restored by the directors to the treasury of the company.
In my opinion the vital error of the decision below is the failure to recognize the fact that the plaintiff Watkins sued on behalf of himself and all other stockholders similarly situated, making the company a party defendant after requesting it to bring the action and its failure to do so within a reasonable time. The company is the real party plaintiff.
I concur in the dissenting opinion of the Appellate Division.